DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Acknowledgment is made of the amendment filed 11/01/22 (“Amend.”), in which: claims 1, 4, 5, 8, 9, 11, 12, 15 and 16 are amended; claims 2, 3, 13 and 14 are cancelled and the rejection of the claims are traversed.  Claims 1, 4-12 and 15-18 are currently pending an Office action on the merits as follows.

Response to Arguments
Applicant’s arguments with respect to claims 9-11 have been fully considered but are moot in view of the new grounds of rejection.

Allowable Subject Matter
Claims 1, 4-8, 12 and 15-18 are allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tann (US Publication 2015/0379918) in view of Bloks (US Publication 2015/0243233).
Regarding independent claim 9, Tann teaches a control circuit applied to a display, comprising:
a receiving interface, arranged to receive an image data from an image source, wherein the image data has an unfixed frame rate; and (In Fig. 5, Tann illustrates a receiving interface arranged to receive an image data from an image source, 36. [0043]);
an image processing circuit, arranged to receive the image data from the receiving interface, determine a frame rate of the image data, and adjust pixel values of the image data according to the frame rate, to generate an output image data and output to a display panel; wherein when the image processing circuit detects that the frame rate changes, the image processing circuit starts to adjust the pixel values of the image data.... (Image processing circuit, 38, Fig. 5, [0027-0029, 0043-0044] determines a frame rate of the image data and adjust pixel values according to the frame rate);
Although Tann teaches of adjusting pixel polarity based on frame rate changes, Tann does not explicitly teach:
....adjust the pixel values of the image data after receiving at least one buffered frame.
	However, in the same field of endeavor (variable refresh rate display devices), Bloks discloses in [0132] of using a polarity history buffer which stores the polarity of an input frame to determine when a pixel polarity will be changed.
It would have been obvious to one of ordinary skill in the art to modify the variable refresh rate display device, which changes pixel polarity based on frame rate changes, as taught by Tann; to include the feature of adjusting pixel values after receiving information from at least one buffered frame, as disclosed by Bloks, to remove DC imbalance ([0011]).
Regarding dependent claim 10, Tann, as modified by Bloks, discloses the control circuit of claim 9, wherein:
the image data comprises a first image frame and a second image frame, the first image frame has a first frame rate, the second image frame has a second frame rate, and the image processing circuit uses different pixel value adjustment amounts to adjust pixel values of the first image frame and pixel values of the second image frame according to the frame rate, to generate the output image data (Tann indicates of the display receiving image data of different refresh (frame) rates ([0027]) and applying different pixel value adjustment amounts based on a duration of the different frame rate ([0029])).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tann (US Publication 2015/0379918) in view of Bloks (US Publication 2015/0243233) and in further view of Kuroda (US Publication 2010/0066754).
Regarding dependent claim 11, Tann, as modified by Bloks, discloses the control circuit of claim 10, wherein:
when the first frame rate is higher than the second frame rate (Jang teaches that a current and previous frame rate can be different, which would include one being lower or higher versus the other);
Although Tann teaches of a display panel wherein pixel values are change in respect to different frame rates, Tann does not explicitly teach:
normally black liquid crystal display panel, normally white liquid crystal display panel,
However, in the same field of endeavor (displays), Kuroda discloses the use of an LCD panel having an LED backlight and controlling the brightness of a normally white or black, panel ([0005, 0021, 0022, 0036, 0091]).
It would have been obvious to one of ordinary skill in the art to modify the display of Tann, to include the feature of using an LCD of normally black or white, as disclosed by Kuroda to provide a display in which the brightness is controlled by controlling the current to a backlight source. [0011].
The combination of references do not explicitly detail the scenarios:
if the display panel is a normally black liquid crystal display panel, the image processing circuit adjusts a pixel value adjustment amount of the first image frame to be lower than a pixel value adjustment amount of the second image frame; and if the display panel is a normally white liquid crystal display panel, the image processing circuit adjusts the pixel value adjustment amount of the first image frame to be higher than the pixel value adjustment amount of the second image frame; wherein when the first frame rate is not higher than the second frame rate: if the display panel is the normally black liquid crystal display panel, the image processing circuit adjusts the pixel value adjustment amount of the first image frame to be higher than or equal to the pixel value adjustment amount of the second image frame; and if the display panel is the normally white liquid crystal display panel, the image processing circuit adjusts the pixel value adjustment amount of 25 the first image frame to be lower than or equal to the pixel value adjustment amount of the second image frame.
However, the combination of Tann and Kuroda disclose a display device, which is either normally black or normally white LCD, and also having pixel values which are higher or lower (polarity) between the frames.  
It would have been obvious to one of ordinary skill in the art to modify changing the brightness of a first image frame to be higher or lower than a second image frame in a normally white or normally black LCD since there are a finite number of identified, predictable potential solutions in the difference of pixel values between frames (higher or lower) (as taught by Tann) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success using a normally white or normally back LCD and polarity inversion operation disclosed by the combined features Tann, Bloks and Kuroda.

Conclusion
Pertinent Art
5.	The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure:
US Patent Publication 2015/0109286 to Verbeure discloses a variable refresh rate in a display device ([0006]) but does not disclose all the limitations of the independent claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693